  8:18-cr-00183-JFB-SMB Doc # 113 Filed: 12/16/20 Page 1 of 1 - Page ID # 448




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:18CR183

       vs.
                                                                   ORDER
ALEX KELLUM,

                      Defendant.


       This matter is before the Court on Clerk of Court’s notice regarding informa

pauperis in this case.   Filing No. 108. The Court previously denied in forma pauperis

status, as defendant filed no affidavit of poverty.   Filing No. 111.   Defendant has now

filed his affidavit, Filing No. 112, and the Court finds he is entitled to proceed informa

pauperis.

       THEREFORE, IT IS ORDERED THAT defendant shall be permitted to proceed on

appeal informa pauperis in this case.

       Dated this 16th day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
